DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kormann et al. (9,232,688).

Regarding claim 1, Kormann et al. discloses a system for controlling an implement (16) connected to a vehicle (10) comprising:
The implement (16) adapted to perform an agricultural operation on a field
An actuator (40,42) arranged to control a lateral position of the implement with respect to the vehicle (10), whereby the implement (16) is mounted to the vehicle in a manner such that lateral adjustment of the implement affected by the actuator also influences an angle of the implement with respect to the vehicle around a vertical axis (column 6 lines 1-11)
At least one camera (column 5 lines 7-9) mounted on the implement and connected to an image processing system which is adapted to derive the position of at least one row of plants in an image provided by the at least one camera
An implement control unit (36) adapted to control the actuator to move the implement to a desired position based upon the derived position of the at least one row of plants
A compensation arrangement arranged to compensate for the rotation of the at least one camera around the vertical axis caused by the actuator (Column 6 lines 1-11)


Regarding claim 3, the vehicle has a chassis connected to the implement by a tongue (12,14) and the implement (16) is supported on at least one wheel (28), the actuator (40,42) arranged to move at least one of the wheel and the tongue around a vertical axis.

Regarding claim 4, the compensation arrangement comprises a mechanical connection between the actuator and the at least one camera (column 3 lines 45-63 – more structure needed).

Regarding claim 5, the compensation arrangement comprises a sensor (56) adapted to sense the angle of the implement with respect to the vehicle around the vertical axis, the sensor connected to the implement control unit.

Regarding claim 6, the implement control unit is adapted to transform one of the derived position of the at least one row and a nominal position in the image to a corrected position based upon the sensed angle and to control the actuator based upon the corrected position.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kormann et al. (9,232,688) in view of Staude (6,443,236).

Regarding claims 2 and 9, Kormann et al. discloses the invention as described above, but fails to disclose the use of a three point hitch in connecting the implement to the vehicle.  Like Kormann et al., Staude discloses an implement attached to a vehicle with an actuator and a control system utilized to adjust the position of the implement.  Unlike Kormann et al, Staude discloses the use of a three point hitch with an actuator connected to a lower link of the hitch and a sensor to monitor the actuator/conditions to control the position of the implement during use.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize a three point hitch and lower link actuator in Kormann in place of the draw bar and actuator as taught by .


Claims 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kormann et al. (9,232,688) in view of Pickett et al. (9,904,290).

Regarding claims 7 and 10, Kormann et al. discloses the invention as described above, but fails to specifically disclose utilizing the camera to monitor plants in a row.  Like Kormann, Pickett also discloses an implement control unit for monitoring field conditions.  Unlike Kormann, Pickett discloses that in addition to soil working implements, planter implements could also utilize implement control systems to monitor and control the position of the implement by utilizing images of the plants in a row.  It would have been obvious to one of ordinary skill in the art a the time the invention was made to utilize the implement control system of Kormann on a planter that monitors plants in a row as taught by Pickett as the use of a known technique to a known device ready for improvement to yield predictable results (KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007)).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kormann et al. (9,232,688) in view of Claeysstraat (WO 2018/206678).

Regarding claim 8, Kormann et al. discloses the invention as described above, but fails to specifically disclose a motor for controlling the position of the at least one camera based on the sensor/angle of the implement.  Like Kormann et al., Claeysstraat also discloses an implement control unit that utilizes a camera and sensor to adjust/compensate for the position of the implement and to c.  Unlike Kormann et al, Claeysstraat disclose the use of a motor to control the position of the camera about a vertical axis as the camera moves with respect to the implement.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize a motorized compensation device in Kormann as taught by Claeysstraat as the use of a known technique to improve similar devices in the same way (Claeysstraat (WO 2018/206678)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jamie L McGowan whose telephone number is (571)272-5064. The examiner can normally be reached Monday through Friday 9:00-5:00 CST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMIE L MCGOWAN/Primary Examiner, Art Unit 3671